In a proceeding under article 78 of the Civil Practice Act, to review and annul the determination of the New York State Board of Parole made on April 20, 1960, revoking the applicant’s parole as of December 17, 1955, or, in the alternative, to modify such determination so as to provide that the applicant shall be incarcerated for a term ending on the original expiration date of his sentence (which would be June 6 or 7, 1960), less jail credit time, the applicant appeals from an order of *500the Supreme Court, Westchester County, dated May 5, 1961, denying the application, dismissing the petition and confirming the hoard’s determination. Order affirmed, without costs (People ex rel. Di Lorenzo v. Fay, 13 A D 2d 1034). Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.